Appeal by the commissioner of assessment and taxation of the city of Albany and others, from a judgment of the Special Term of the Supreme Court, Albany county, reducing the assessment of petitioner’s property in said city. The judgment reduced the assessment of petitioner’s property for the year 1933. Upon sufficient evidence the referee fixed the value of the property at $123,930. The petitioner, in its application to the assessing officials, stated the value of the property to be $125,000. The court below fixed the value at said sum. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.